*426
Judgment affirmed.

2. The court overruled a motion of defendant’s counsel to rule out that part of the testimony of ~W. J. King, relating to a confession made by the defendant, upon the ground that if such confession was made it was under the hope that it was better for defendant; that King had held out an inducement and hope that it would be better for defendant, that he, King, would employ lawyers for him and aid him in his defence, that he was his friend and was sent by his, defendant’s, mother as his friend to take care of him. On the subject of a confession King testified, in brief: I know defendant and know his father and mother. He was raised in my county. I arrested him in Hampton county, S. 0., working on a trestle. He was then passing under the name of Henry Lewis. I arrested him in the name of Roscoe Marable. As soon as he was pointed out to me I handcuffed him and marched him back to where his quarters were, to get his clothes. When I got back to the quarters' I found there were about twenty-five or thirty negroes, and they seemed to be somewhat excited over the arrest and gathered up around me. I there told the crowd of negroes that I was ■ a friend to Roscoe, that I would see him out of this charge if he was not guilty. I had previously read the requisition from the Governor of South Carolina to defendant. Either he or the person with whom he was working demanded it read. I told the crowd at the quarters that I was a friend to Roscoe, if he was not guilty of the charge I would see him out, and would furnish him. a lawyer and would see him back. I think I told them his mother had sent me. I am pretty certain I did so tell them. I was in a bad crowd and wanted to get out the best I could. I then carried him about half a mile, handcuffed, in a buggy. I told him about some of the citizens of our county, but he at first denied being Roscoe Marable and said his name was Lewis. I told him he was Roscoe Marable and was from Savannah. He denied that, and said his name was Lewis and he was not from Savannah but was from Clinton, North Carolina. He was-raised there, and I told him he was from Clinton and ‘ that his mother’s name was Ann Marable. He said his mother’s name was Josephine, and I told him that was not true, etc. He afterwards asked me about the lawyers of the place, and I told him about them. He said he did not want to come here, he might fare rough here ; and I told him he would get a fair and impartial trial, and that I would see he got that, and if he was not guilty he would not be hurt, and that if he was guilty I did not see but one chance for him, and that was to jump the train, and after that' he said he did not want to go up there, for if he did he would fare rough. I asked him why, and sometime afterwards he said, “I Avill tell you ; I got into a difficulty with that old man up there about some goods; I bought some goods from him and paid him for them, and he wanted me to pay for them again, and I disputed his word, and he started towards me, and I knocked him down and struck him one lick after he fell.” I said, “You are charged with hitting that old man with a hammer; did you do that ?” He said he did not, that he struck him with a stick. I said, “You are accused of getting money from him,” and he said he did not. He said he did it by himself, stayed until next morning, did not know he had killed him, that he did not intend to kill him, and stayed until next morning, and took the train at a station. He said he did not know he, deceased, was dead; struck him on account of difficulty. I carried him the night of the day on which he was arrested to a Mr. Long’s, fourteen miles from Hampton. He asked me about changing his name and what he would do, and I told he had better come on and not do anything about changing his name. I told him I knew his name was Roscoe Marable, and the people up there knew him. I read the requisition I suppose in about fifteen minutes after the arrest, and he stated what he did to me about two or three hours thereafter. I made no promise nor offered any reward. I told him, if he was not gui! y there would be no trouble. I asked him if this man’s name that he killed was Everett, and he said, no, his name was Evatt. I pretended not to know or remember the name.—On cross-examination King testified, among other things : I told him he was from Savannah because I wanted him to acknowledge he was from North Carolina. It was not true. I never knew him in Savannah. It was not true what I told about his mother sending me down there. I did not tell him; I told the crowd, and he was present. It is true that I told him if he was not guilty I would befriend him, and I believe his mother would have paid me back.
3. Anotherground of themotionwas,because of “newly made, evidence” contradictory of the testimony of King, and of Eoster the sheriff of the county, “said newly made evidence being made since the trial and conviction of movant,” which occurred on August 31,1891, “and said evidence being made on the dates shown on the certified transcripts” attached to the motion. Of this evidence movant had no knowledge “or could have had at the date of his said trial.” This “newly made evidence” consisted of a power of attorney given by King to Eoster, to collect, receive and receipt for all rewards that 'might be due King individually, or in connection with Eoster, for the arrest and conviction of defendant for the murder of deceased, dated September 1, 1891; affidavit of Eoster, dated September 15,1881, to the effect that he with King arrested defendant in Hampton county, South Carolina, on August 25, 1891, and that he and King were the only persons entitled to the reward offered by the Governor of Georgia forthe arrest and conviction of defendant; and the certificate of the clerk of the superior court of the county in which the trial occurred, dated September 14,1891, to the effect that Eoster and King arrested and brought defendant to Walker county, and lodged him in the jail of that county; and that Eoster and King were entitled to the reward, offered for the arrest and conviction of defendant. TJpon tlie trial King testified: I lived at Clinton, North Carolina. I made the arrest with the understanding I was to get $160; paid my own expenses, paid for outside information that I got, and paid all my .expenses for information and travel. I have not been paid a cent to come here and testify; have been paid $150 for the arrest. I do not know where it comes from. I do not belong to a detective gang. I neither belong to a regular nor irregular detective gang, outside of myself. A man never objects to looking out for rewards. That is a “right smart” inducement if there is any money in it. I do not get a cent more, since I arrested this man. I could have gone home with the same money and come out; that was all that was expected of me, to make the arrest. I do some detective work ; occasionally do about home. I came here at the request of sheriff Foster, and he guarantees me my expenses. My expenses were to be paid for me to come here and testify; I mean hotel and railroad fare. I turned prisoner over to sheriff Foster at Hampton, South Carolina, and never had charge of him afterwards. He paid me $150. I had done my work and received my pay. There was nothing to bring me, except the sheriff’s request. So far as the reward is concerned I do not expect anything. I had no claim on the reward. Have no interest in the case. Before I made the arrest the sheriff paid me $30, and as soon as I brought the negro and turned him over, sheriff'Foster paid me $120. I told him I did not expect any more of the reward, did not expect anything for coming here, out of the reward, more than I got; if you will guarantee my expenses, that I do not lose anything, I will go with you. The sheriff testified, that he received the prisoner from King at Hampton Court-House and paid him $150, which was in full for his services; that their contract by telegraph was for information pointing out defendant, and for Ms arrest and delivery to witness; that King’s contract with witness was to make the arrest and deliver defendant to witness; that King came at witness’s request, and said he did not want to come; that King was to get no reward, and witness simply guaranteed his expenses, if the county would not pay it—his actual expenses.
4. Another ground was, because the testimony of W. J.King, relative to a conversation with defendant concerning the striking by movant of deceased, or any one else, with a stick, was immaterial and should have been excluded from the jury, the evidence showing that the deceased came to his death by a blow from a hammer-It was not stated in this ground that any motion was1, made to rule out this evidence.
5. The motion contains the ground that the verdict was contrary to law and evidence.
J. P. Shattuck and R. M. W. Glenn, for plaintiff in error.
W. A. Little, attorney-general, W. J. Nunnally, solicitor-general, and Copeland & Drew, contra.